Citation Nr: 0121202	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-11 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than in December 
1996 for a 50 percent evaluation for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
January 1969.  

This appeal arises out of a July 1997 rating action, in which 
the veteran was awarded an increased 50 percent rating for 
his PTSD, effective from December 1996.  Although in an 
August 1997 statement, the veteran expressed his agreement 
with the evaluation assigned by this rating action, in a 
February 1998 statement he expressed his disagreement with 
the date from which this increased rating was made effective.  
A statement of the case regarding this matter was issued to 
the veteran in May 1999, and later that month the veteran 
perfected his appeal.  In May 2001, the veteran appeared at a 
hearing conducted by the undersigned at the RO, and after a 
transcript of this hearing was associated with the claims 
file, the case was forwarded to Washington, DC for final 
appellate consideration.  

In addition to the foregoing, the Board notes that since the 
July 1997 rating action on appeal was issued, the disability 
evaluation assigned for the veteran's PTSD was increased to 
70 percent, by a February 1999 rating action.  This award was 
made effective from June 1998.  In a February 2000 rating 
action, the veteran was granted a total disability rating 
based on his unemployability due to his service connected 
disabilities.  (In addition to PTSD, the veteran is also 
service connected for peptic ulcer disease, burn scars, a 
left leg scar and tinea versicolor.)  The total disability 
rating was made effective from December 1999.  


FINDINGS OF FACT

1.  The veteran originally filed an application for service 
connection for PTSD in January 1985.  

2.  By an August 1985 rating action, the veteran was awarded 
service connection for PTSD, which was assigned a non-
compensable disability evaluation, effective from January 
1985.  

3.  In October 1985, the veteran perfected an appeal with 
respect to the disability evaluation assigned for PTSD.  

4.  In a May 1986 rating action, the veteran was awarded an 
increased disability rating for PTSD, to 10 percent, 
effective from March 1986.  

5.  The 1985 appeal of the disability evaluation assigned for 
the veteran's PTSD has remained pending since then.  

6.  In a July 1997 rating action, the veteran was assigned a 
50 percent disability evaluation for PTSD, effective from 
December 1996.  

7.  Between January 1985 and December 1996, the veteran's 
PTSD has been shown to be productive of considerable social 
and industrial impairment.  


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for PTSD, effective 
from January 1985 have been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (b)(2)(i), (o)(2) (2000); 38 C.F.R. 
Diagnostic Code 9411, in effect prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record in this case shows that in January 
1985, the veteran submitted an informal application for 
service connection for PTSD.  In an August 1985 rating 
action, service connection for PTSD was granted effective 
from January 1985.  At the same time, however, the veteran 
was assigned a non-compensable disability evaluation.  In 
October 1985, the veteran perfected an appeal with respect to 
this disability evaluation, and in a May 1986 rating action, 
he was awarded an increased rating to 10 percent, effective 
from March 1986.  In the notice of this award sent to the 
veteran in June 1986, he was informed that this action was 
considered to have substantially granted his appeal, and that 
the appeal was being considered withdrawn, subject to his 
right to reactivate it within 30 days.  

The veteran next raised a claim regarding the evaluation of 
his PTSD in January 1995.  No action appears to have been 
taken on that claim, and in December 1996, the veteran again 
wrote to the RO seeking an increased rating for PTSD, 
contending that it had become worse.  As mentioned in the 
Introduction, by a July 1997 rating action, the veteran was 
then awarded a 50 percent rating for his PTSD, effective from 
December 1996.  It is from this decision that the current 
appeal arises.  In arguing for an earlier effective date for 
the 50 percent rating, the veteran has maintained that he met 
the criteria for this award as early as his original claim in 
1985.  

As previously stated, in October 1985, the veteran perfected 
an appeal with respect to the non-compensable disability 
evaluation he was assigned for PTSD in the original August 
1985 rating action.  Although he was subsequently awarded a 
10 percent evaluation for this disability in a May 1986 
rating action, it was inappropriate to have considered this 
to be a full grant of the benefit he sought, or to have 
required the veteran to take additional action, to have the 
matter considered by the Board.  He had already taken all the 
necessary steps to perfect his appeal at that point, and 
absent a specific notice from the veteran to withdraw his 
appeal, the Board is aware of no statutory or regulatory 
authority that specifically permits the termination of an 
appeal under these circumstances.  [This conclusion is 
consistent with the subsequent holding of the U.S. Court of 
Appeals for Veterans Claims that where a claimant has filed a 
notice of disagreement as to a decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  See AB v. Brown, 6 Vet.App. 35 
(1993).]  Accordingly, it must be concluded that the 1985 
appeal regarding the evaluation of the veteran's PTSD has 
remained pending since that time.  

That being the case, the Board must now review the evidence 
dated since 1985, in order to determine the veteran's 
appropriate evaluation.  Since, however, the veteran advised 
the RO in an August 1997 statement that he essentially was 
satisfied with the 50 percent rating he had been assigned by 
the July 1997 rating action, the Board need now only concern 
itself with whether an evaluation up to the 50 percent level 
for the veteran's PTSD is warranted between January 1985, 
when the veteran submitted his original claim, and December 
1996, when the 50 percent evaluation awarded in July 1997 
became effective.  

The criteria for evaluating PTSD in effect during the 
majority of the time at issue here, (until November 1996, 
when the criteria were changed), called for a 50 percent 
rating when the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was assigned when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating was 
warranted when the impairment was less that the criteria for 
a 30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A non-compensable evaluation was assigned when there was 
neurotic symptoms which might somewhat adversely affect 
relationships with others but which did not cause impairment 
of working ability.  38 C.F.R. Part IV, Diagnostic Code 9411, 
(in effect prior to November 1996.)  

The evidence associated with the file at the time of the 
veteran's original 1985 claim included a December 1984 
statement from a counselor at the Vet Center where the 
veteran was treated.  In this statement, the veteran was 
described as experiencing recurrent and intrusive 
recollections, recurrent dreams, survivor guilt, avoidance, 
anxiety and nervousness.  In a January 1985 statement from 
another counselor at this Vet Center, the veteran reportedly 
had sustained depression, despair, apathy and withdrawal.  It 
was also indicated that the veteran showed psychic numbing 
and that he isolated himself from others.  

In an August 1985 statement from a private physician who had 
treated the veteran since July 1969, shortly after the 
veteran's discharge from service, the veteran was 
characterized as having suffered from psychosomatic anxiety 
and depression states during the preceding 16 years with 
"frequent bouts of marked depression and anxiety."  This 
physician also wrote that he considered the veteran to be 80 
percent disabled.  In a December 1985 statement, this same 
physician wrote that over the course of his treatment of the 
veteran, the veteran had appeared markedly depressed at 
times, and exhibited marked anxiety.  Over recent months, he 
noted the veteran displayed "a shorter attention span" and 
was "quite tense."  He wrote that he "cannot conceive this 
veteran doing duty in the labor force..."  

In March 1986, the veteran was hospitalized at the 
Pittsburgh, VA Medical Center after he had what was described 
as " a somewhat disturbing case of panic attacks along with 
symptoms of post-traumatic stress disorder."  The symptoms 
the veteran experienced were described as recurrent 
nightmares at the rate of one to two a week, panic attacks 
with symptomatology including racing heart, dryness of the 
mouth, feelings of doom, irritability, depressed mood, and 
less interest in many previously valued activities.  The 
primary diagnosis following this hospitalization was PTSD.  

The evidence obtained at the time of the veteran's original 
1985 claim for benefits also included the report of an 
examination for VA purposes conducted in February 1985.  This 
report, which included a social and industrial survey, 
revealed that the veteran's complaints included anxiety, 
irritability, nightmares, explosive and rage behavior, as 
well as withdrawal.  It was also noted that the veteran was 
receiving weekly counseling, although it was not made clear 
if this was marital counseling unrelated to PTSD.  In any 
event, the veteran was described as well kept in his 
appearance, spontaneous, informative, alert, and attentive.  
Although he was considered to appear tense, the veteran was 
also well organized, logical coherent, and exhibited no 
intellectual impairment.  It was also noted that the veteran 
sought to establish a 30 percent service connected disability 
evaluation, since he would then be eligible for the VA 
Vocational Rehabilitation program.  This was apparently a 
matter of some importance to the veteran because the plant at 
which he had worked for the preceding 15 or 16 years had just 
closed, and he was not steadily employed.  

Medical evidence dated between 1986 and 1996 is somewhat 
sparse.  VA outpatient treatment records dated in 1990 
reflect that the veteran complained of a resurgence of PTSD 
symptoms, with increased anxiety, feelings of depression at 
some point each day, and increasing intrusive thoughts about 
his combat experiences.  He also reported daily flashbacks, 
as well as nightmares with sudden awakenings.  Records dated 
a few months later show that the veteran was complaining of 
feelings of guilt, and anhedonia.  It was also noted that he 
avoided crowds, although he was apparently employed at this 
time as a postal worker.  

Private outpatient treatment records dated in 1993 show that 
the veteran was considered to have marked to severe anxiety, 
and that he was taking prescription medication for his PTSD.  
The veteran also mentioned he frequently dreamed about 
Vietnam, which caused him to move violently in his sleep that 
in turn "resulted in some difficulties in his marriage."   

Following the veteran's January 1995 application for an 
increased rating for PTSD, he was examined for VA purposes in 
March 1997.  Although the effective date for the 50 percent 
rating subsequently established by the RO pre-dates the 
report of this examination, the examination findings 
nevertheless can provide some evidence to gauge the 
continuity of the veteran's PTSD symptoms.  The findings set 
forth in this examination report showed that the veteran 
complained of his increasingly stressful work environment, 
that included recent explosive episodes where he reacted 
emotionally, screamed, and on one occasion grabbed someone by 
the shirt following that person's reference to the veteran's 
status as a veteran.  The veteran also described 
interpersonal difficulty and alienation, a long standing 
dysthymic mood, and a tendency to avoid sleep in order to 
avoid nightmares.  

In the Board's view, the foregoing evidence satisfactorily 
demonstrates that as early as the veteran's original 
application for benefits relating to disability caused by 
PTSD in January 1985, he met the criteria for a 50 percent 
rating.  Although it must be acknowledged that on the 
occasion when he was examined for VA purposes in February 
1985, the veteran's symptoms were not described in terms that 
were particularly severe, the other evidence obtained at that 
time supported a finding that the veteran had considerable 
impairment.  It is observed that he was characterized as 
having sustained depression, despair, apathy and withdrawal 
in 1985, and later that year, the veteran's private physician 
described him as experiencing frequent bouts of marked 
depression and anxiety since 1969, with a recent decrease in 
the veteran's attention span noted.  It also must be observed 
that the veteran's PTSD required a period of hospitalization 
in March 1986.  Under these circumstances, the Board 
concludes that the evidence of record at the time of the 
veteran's initial application for benefits reflected the 
presence of considerable social and industrial impairment due 
to PTSD, and that the criteria for a 50 percent rating for 
that disability were met at that time.  

With respect to the question of the specific effective date 
from which to award this 50 percent rating, because this 
matter arose out of the veteran's initial application for 
service connection, the Board must first consider the 
criteria for awarding service connection.  These provide that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(b)(2)(i) (2000); see also 38 U.S.C.A. §§ 5110(a) and 
(b)(1) (West 1991).  The criteria regarding the assignment of 
an effective date for increased rating for a particular 
disability are similar in that they call for the award to be 
the date as of which it is factually ascertainable that an 
increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim. 38 U.S.C.A. § 5110 (b) (2); 
38 C.F.R. § 3.400 (o) (2).

Since the veteran's January 1985 claim for benefits is 
obviously more than one year after his separation from 
service, an effective date for service connection for the 
veteran's PTSD may not be made from the day following his 
separation from active service under any circumstances.  
Moreover, since that was his initial claim for benefits due 
to PTSD, the effective date for an award of any benefit in 
that regard may not be earlier than the date of this claim.  
As to the date from which the veteran met the criteria for a 
50 percent rating for PTSD, his application for benefits was 
received from a Vet Center counselor on which were recited 
many of the symptoms due to PTSD that the Board has relied on 
in determining the veteran's entitlement to a 50 percent 
evaluation.  As these symptoms also were demonstrated on 
subsequently obtained evidence, the Board concludes the 
criteria to assign a 50 percent rating for PTSD were present 
as of January 1985, the date of the receipt of the veteran's 
claim.  Accordingly, entitlement to the award of this benefit 
from that date is granted.  

The Board must also address the appropriateness of continuing 
the 50 percent evaluation for PTSD from January 1985, until 
December 1996.  This is so, because this evaluation arose 
from the veteran's initial application for service 
connection, and it has been held that, under these 
circumstances, separate or "staged" ratings can be assigned 
for separate periods of time during which service connection 
is in effect.  See Fenderson v. West, 12 Vet. App. 119, 
(1999).  As it happens, the Board is persuaded that the 
veteran met the criteria for a 50 percent rating during the 
entire period in question.  As previously acknowledged, the 
evidence dated between 1986 and 1996, is not voluminous.  
Nevertheless, those records that are available show that in 
1990, the veteran reported avoidance behavior; increased 
anxiety; intrusive thoughts about his combat experiences; 
daily feelings of depression and flashbacks; as well as 
nightmares with sudden awakenings.  Records from 1993 showed 
that the veteran was considered to have marked to severe 
anxiety, and that he was taking prescription medication for 
his PTSD.  Similar complaints and findings were recorded in 
the report of examination conducted for VA purposes in 1997.  
In view of this, the Board finds that the evidence 
satisfactorily demonstrates that the veteran's impairment due 
to PTSD remained essentially unchanged since his original 
application for benefits in 1985, and that the criteria for a 
50 percent rating for this disability were met throughout 
this entire period.  

Finally, as mentioned above, the criteria for evaluating PTSD 
changed, effective from November 1996.  As such, for at least 
one month of the time in question, the impairment caused by 
the veteran's PTSD could be considered under these new 
criteria.  (See Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991), which held that where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply.)  Since, 
however, the Board has assigned the maximum evaluation sought 
by the veteran under the criteria in effect prior to November 
1996, no useful purpose would be served by determining 
whether the veteran also met the criteria for a 50 percent 
rating between November and December 1996, under the new 
criteria.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an earlier effective date from January 
1985 for the assignment of a 50 percent evaluation for PTSD, 
is granted.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

